IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                   AT NASHVILLE              FILED
                              MARCH 1999 SESSION
                                                                April 16, 1999

                                                            Cecil W. Crowson
                                                           Appellate Court Clerk
STATE OF TENNESSEE,                       )
                                          )       NO. 01C01-9806-CC-00253
       Appellee,                          )
                                          )       MAURY COUNTY No. 6613
VS.                                       )
                                          )       HON. ROBERT L. JONES,
ROBERT P. THURMAN,                        )       JUDGE
                                          )
       Appellant.                         )       (Probation Revocation)
                                          )
                                          )       AFFIRMED - RULE 20


                                       ORDER

       Appellant, ROBERT P. THURMAN, appeals the trial court's revocation of his

probation. On October 12, 1994, appellant pled nolo contendere to nine counts of

obtaining unemployment benefits through misrepresentation, Class E felonies. He

received an agreed upon effective sentence of four years and was placed upon

immediate probation.



       Appellant violated terms of his probation four times between October 1994

and December 1997. Twice the trial court reinstated appellant on probation. For

the third violation, the trial court reinstated probation and placed appellant in a

community corrections program. See Tenn. Code Ann. § 40-36-106(f). For the

fourth violation the trial court extended the period of supervision by six months.



       In January 1998, appellant committed a burglary in Marshall County. In April

1998, he was found guilty by a Marshall County jury. As a result, in May 1998, the

trial court revoked his probation outright and ordered him to serve the balance of his

original four-year sentence. A review of the record shows that the trial court was

well within its discretion to do so.



       The court gave appellant ample opportunity to prove himself deserving of a

sentence involving release in the community, and appellant was unable to comport
with the conditions of such release. Appellant’s claim that the trial court abused its

discretion by revoking probation and ordering the balance of appellant's sentence

served by incarceration is completely without merit.



       The judgment of the trial court is affirmed pursuant to Rule 20, Tennessee

Court of Criminal Appeals. It appearing that the appellant is indigent, costs shall be

taxed to the state.



       So ordered. Enter:




                                                       _______________________
                                                       JOE G. RILEY, JUDGE



CONCUR:



____________________________
DAVID H. WELLES, JUDGE




____________________________
JOHN EVERETT WILLIAMS, JUDGE




                                          2